Title: To George Washington from John Quincy Adams, 9 December 1796
From: Adams, John Quincy
To: Washington, George


                        
                            Sir. 
                            The Hague December 9. 1796.
                        
                        I received at Amsterdam on the 5th instt the Letter which you did me the honour
                            to write me on the 12th of September, and immediately made enquiries to ascertain whether
                            there was at Amsterdam a person by the name of Sollingen. I could trace no such person, but
                            am informed that Sollingen near Dusseldorf in Germany is a place where there are noted
                            manufactures of arms and sword-cutlery. I have therefore written to an eminent manufacturer
                            of that place in order to discover the maker of the sword concerning which you are pleased
                            to favour me with your commands. I shall take the earliest possible opportunity to write
                            you, Sir, the result of my enquiries. I have the honour to be with every Sentiment of
                            veneration and attachment Sir, your very humble & obedient Servant
                        
                            John Q. Adams
                            
                        
                    